                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


 DENIS CIMAF, INC.,                           :      Case No. 1:17-cv-820
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 FECON, INC.,                                 :
                                              :
        Defendant.                            :

                       ORDER ON CLAIM CONSTRUCTION

       Plaintiff Denis Cimaf, Inc. (“Cimaf”) filed a complaint alleging that Defendant

Fecon, Inc., (“Fecon”) has infringed and continues to infringe U.S. Patent No. 6,764,035,

entitled “Brush Cutter” (the “‘035 Patent”). (Doc. 1). Defendant Fecon filed a

counterclaim seeking declaratory judgment that it has not infringed and it is not

infringing on the ‘035 Patent. (Doc. 5)

       This matter is now before the Court for construction of the ‘035 Patent pursuant

to Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc),

aff’d, 517 U.S. 370 (1996). The parties exchanged the claim terms that are in dispute and

submitted to the Court a Joint Claim Construction and Prehearing Statement, pursuant to

Local Patent Rule 105.2(d). (Doc. 27). The parties submitted briefs in support of their

proposed claim constructions. (Docs. 28, 29, 32, 33). The Court held a Markman

hearing on March 19, 2019 during which counsel for the parties presented arguments in

support of their respective construction of claims at issue. (Doc. 35).

                                             1
      Relying on the parties’ briefs, evidence, and oral arguments, the Court will

construe each of the disputed terms.

                             I.        THE PATENT AT ISSUE

       The ‘035 Patent, dated July 20, 2004 and naming Cimaf as the assignee, discloses

inventions related to brush cutters that attach to vehicles for mulching purposes. The

abstract of the ‘035 Patent describes the claimed brush cutter invention as follows:

          A brush cutting head having a cylindrical, tubular, support base. A
          plurality of cutting tooth mounting blocks are fixedly mounted on
          the cylindrical outer surface of the base, the blocks extending
          transverse to the longitudinal axis of the base, each block having a
          front face and sides. A cutting tooth is provided for each mounting
          block, each cutting tooth made from a plate having a uniform
          thickness with an inner surface and an outer surface. Each tooth has
          a straight, relatively long, base section and a straight, relatively
          short, cutting section bent from one end of the base section toward
          the inner surface to form an obtuse angle between the inner surface
          of the base section and the inner surface of the cutting section. Each
          tooth is mounted on the block with the base section of the tooth
          adjacent the front face of the block and the base section extending
          outwardly from the base, and with the cutting section above the
          block and extending forwardly from the base section of the tooth.

(Doc. 27-2 at 2).

       The parties’ current dispute concerns the construction of four terms in two of the

‘035 Patent’s claims (Claims 20 and 21).

       Claim 20 provides:

          A brush cutting head having a cylindrical, tubular, base; a plurality
          of cutting tooth mounting blocks fixedly mounted on the outer
          cylindrical surface of the base; a cutting tooth detachably mounted
          on each block, each tooth having a cutting edge, the cutting edge
          located radially outwardly past the block; and a protective guard
          associated with each block, the guard mounted on the cylindrical

                                             2
            surface of the base in front of the block and extending forwardly
            from the block in a circumferential direction about a portion of the
            base; each guard projecting radially outwardly from the surface a
            distance at least equal to the height of the block but less than the
            height of the cutting edge from the surface, the guard preventing the
            block from being struck by an object while allowing the tooth to cut
            when the cutting head is rotated to cut brush.

(Id. at 12).

         Claim 21 provides:

            A cutting head as claimed in claim 20 wherein the protector is in the
            form of a narrow, broken, ring that extends substantially
            circumferentially about the surface of the base, transverse to the
            longitudinal axis of the base, the protector terminating a short
            distance in front of the block to provide a clearance space in front of
            the block, and the cutting tooth on the block, for the chips produced
            by the tooth.

(Id.).

         The parties dispute the construction of the following four terms or phrases in

Claims 20 and 21 of the ‘035 Patent: (1) “cutting tooth mounting blocks”; (2) “cutting

tooth”; (3) “detachably mounted on each block”; and (4) “each guard projecting radially

outwardly from the surface a distance at least equal to the height of the block but less

than the height of the cutting edge from the surface.” The Court will construe each

disputed term/phrase in turn.

                                II.   STANDARD OF REVIEW

         Claim construction is a matter of law to be decided exclusively by the Court.

Markman v. Westview Instruments, Inc., 52 F.3d 967, 970-71 (Fed. Cir. 1995) (en banc),

aff’d, 517 U.S. 370. “[T]he claims of a patent define the invention to which the patentee


                                               3
is entitled the right to exclude.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,

Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004).

       Claim terms are “generally given their ordinary and customary meaning.” Phillips

v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). “The ordinary and customary

meaning of a claim term is the meaning that the term would have to a person of ordinary

skill in the art in question at the time of the invention, i.e., as of the effective date of the

patent application.” Id. at 1313. Absent an express intent to the contrary, a patentee is

presumed to have intended the ordinary meaning of a claim term. York Prods. v. Cent.

Tractor Farm & Family Ctr., 99 F.3d 1568, 1572 (Fed. Cir. 1996). The Court must also

consider the specification “to determine whether the inventor has used any terms in a

manner inconsistent with their ordinary meaning.” Id. Finally, the Court may consider

“the prosecution history of the patent, if in evidence.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). If these documents unambiguously define the

scope of the patented invention, there is no need for the Court to consider any extrinsic

evidence. Id. at 1583.

       In construing claims, the Court determines whether or not a term requires

construction. U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).

The Court is not required to accept a construction of a term, even if the parties have

stipulated to it, but instead may arrive at its own construction of claim terms, which may

differ from the constructions proposed by the parties. Pfizer, Inc. v. Teva Pharms., USA,

Inc., 429 F.3d 1364, 1376 (Fed. Cir. 2005). “The appropriate starting point [...] is always


                                                4
with the language of the asserted claim itself.” Comark Commc’ns, Inv. v. Harris Corp.,

156 F.3d 1182, 1186 (Fed. Cir. 1998). Generally, the terms of a patent should be

construed consistently throughout the patent. Phillips, 415 F.3d at 1314; Rexnord Corp.

v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001) (“[A] claim term should be

construed consistently with its appearance in other places in the same claim or in other

claims of the same patent.”). “When the specification explains and defines a term used in

the claims, without ambiguity or incompleteness, there is no need to search further for the

meaning of the term.” Multiform Desiccants, Inc. v. Medzam Ltd., 133 F.3d 1473, 1478

(Fed. Cir. 1998).

       The general rule is that terms in the claim are to be given their ordinary and

accustomed meaning. Reinshaw v. Marposs Societa’ Per Azioni, 158 F.3d 1243, 1249

(Fed. Cir. 1998). General descriptive terms will ordinarily be given their full meaning;

modifiers will not be added to broad terms standing alone. See, e.g., Virginia Panel

Corp. v. MAC Panel Co., 133 F.3d 860, 865-66 (Fed. Cir. 1997). A court must presume

that the terms in the claim mean what they say and, unless otherwise compelled, give full

effect to the ordinary and accustomed meaning to skilled artisans of claim terms. See,

e.g., Nike Inc. v. Wolverine World Wide, Inc., 43 F.3d 644, 646 (Fed. Cir. 1994).

      In order to overcome this heavy presumption in favor of the ordinary meaning

of claim language, it is clear that “a party wishing to use statements in the written

description to confine or otherwise affect a patent’s scope must, at the very least, point to

a term or terms in the claim with which to draw in those statements.” Renishaw, 158


                                              5
F.3d at 1248. That is, claim terms cannot be narrowed by reference to the written

description or prosecution history unless the language of the claims invites reference to

those sources. See, e.g., McCarty v. Lehigh Valley R.R., 160 U.S. 110, 116 (1895) (“If

we once begin to include elements not mentioned in the claim in order to limit such

claim …, we should never know where to stop”).

      Courts have available to them a number of canons of construction which aid in

construing patent claims. Among them are:

      1) Each claim in a patent has a different scope. A dependent claim has a narrower
         scope than the claim upon which it depends.

      2) Claims are not limited to the preferred embodiment disclosed in the
         specification.

      3) Ordinarily, different words in a patent have different meanings.

      4) Ordinarily, the same word in a patent has the same meaning.

      5) Ordinarily, the meaning should align with the purpose of the patented
         invention.

      6) Ordinarily, general descriptive terms are given their full meaning.

      7) If possible, claims should be construed so as to preserve their validity.

      8) Ordinarily, absent broadening language, numerical ranges are construed exactly
         as written.

      9) Ordinarily, absent recitation of order, steps of a method are construed to have a
         particular order.

      10) Absent highly persuasive evidentiary support, a construction should literally
          read on the preferred embodiment.

Patent Law and Practice, Fifth Edition, Herbert F. Schwartz at 134-136.


                                             6
       Courts may also consider the patent’s prosecution history, if in evidence. The

prosecution history limits the interpretation of claim terms so as to exclude any

interpretation that was disclaimed during prosecution. Southwall Techs., Inc. v. Cardinal

IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). The prosecution history “constitutes a

public record of the patentee’s representations concerning the scope of and meaning of

the claims, and competitors are entitled to rely on those representations when ascertaining

the degree of lawful conduct.” Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1369

(Fed. Cir. 2005).

       In most circumstances, analysis of the intrinsic evidence alone will resolve claim

construction disputes. See Vitronics, 90 F.3d at 1583. Courts must first look to intrinsic

evidence (i.e., the claim itself, specifications, prosecution history and prior art cited in the

patent) to resolve any ambiguities. Id. at 1582. Extrinsic evidence may be considered, as

it “‘can shed light on the relevant art,’ but is less significant than the intrinsic record in

determining the ‘legally operative meaning of disputed claim language.’” C.R. Bard, Inc.

v. U.S. Surgical Corp., 388 F.3d 858, 862 (Fed. Cir. 2004) (quoting Vanderlande Indus.

Nederland BV v. Int’l Trade Comm’n, 366 F.3d 1311, 1318 (Fed. Cir. 2004)).

Dictionaries and technical treaties, which are extrinsic evidence, hold a “special place”

and may sometimes be considered along with the intrinsic evidence when determining the

ordinary meaning of claim terms. Id. at 1267. However, the Federal Circuit cautions

against the use of nonscientific dictionaries, lest dictionary definitions be converted into




                                                7
technical terms of art having legal, not linguistic, significance. Id. 1

                 III.   THE COURT’S CONSTRUCTION OF THE CLAIMS

          A. Term 1: “cutting tooth mounting blocks” (claim 20)

    Disputed Term/Phrase          Plaintiff Cimaf's Proposed       Defendant Fecon's Proposed
                                  Construction                     Construction
    “cutting tooth mounting       No construction necessary.       Cutting tooth mounting blocks,
    blocks”                       This term should be given its    each of which has a corner
                                  plain and ordinary meaning.      formed by a front surface and a
    (claim 20)
                                                                   bottom mounting surface.

          Cimaf contends that no construction of the term “cutting tooth mounting blocks” is

required and the term should be given its plain and ordinary meaning.

          Fecon, on the other hand, contends that its proposed construction of “cutting tooth

mount blocks” is necessary because Cimaf has purportedly disavowed a broader claim

scope. Fecon seeks to add “each of which has a corner formed by a front surface and a

bottom mounting surface” to the term “cutting tooth mounting blocks.” Fecon contends

that Cimaf explicitly disavowed the broader claim scope of “cutting tooth mounting

blocks” by using terms such as “the invention” or “the present invention” in the ‘035

Patent. See Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014)

(“we have held that disclaimer applies when the patentee makes statements such as ‘the

present invention requires . . .’ or ‘the present invention is.’”).

          Fecon points to language in the ‘035 Patent that states “The step 31 [of the

mounting block] has a top abutment surface 33 which forms, with the bottom of the front



1
 Here, neither party relies on extrinsic evidence and the Court finds that extrinsic evidence is
unnecessary to construe the disputed terms/phrases.
                                                 8
surface 25, an interior corner 35. In accordance with the present invention, the front

surface 25 is angled slightly forwardly from a radial line RL of the inner surface 23

which line passes through the interior corner 35.” (Doc. 27-2 at 9). Because the ‘035

Patent uses the term “the present invention,” Fecon contends that Cimaf has disavowed a

broader claim scope. This argument lacks merit.

       There are only two exceptions to the general rule that claim terms are given their

plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in

the specification or during prosecution.” Thorner v. Sony Computer Entm't Am.

LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

       A closer look at Hill-Rom demonstrates that disavowal may occur when a patentee

makes statements such as “the present invention requires”, “the present invention is” or

“all embodiments of the present invention are.” Hill-Rom, 755 F.3d at 1372 (emphasis

added). However, the ‘035 Patent merely states “in accordance with the present

invention.” (Doc. 27-2 at 9) (emphasis added). The Hill-Rom court specifically found

that a patent including the language “in accordance with the present invention” did not

disavow a broader scope of a claim. Hill-Rom, 755 F.3d at 1377 (“The fact that the

specification indicates that in one embodiment, messages are sent to the wall interface

unit “in accordance with the present invention,” does not mean that a wall interface unit

must be present in all embodiments of the invention. . .. There is no lexicography or

disavowal that would support importing this structural limitation from the specification


                                             9
into the claims.”).

       Here, the Court finds that Cimaf has not disavowed the full scope of the term

“cutting tooth mounting blocks” by using the phrase “in accordance with the present

invention.” (Doc. 27-2 at 8). As noted, claims are not limited to the preferred

embodiment disclosed in the specification. Moreover, the Court agrees with Cimaf that

Fecon’s proposed claim term construction attempts to “cherry pick particular words from

particular examples in the specification and elevate them as meeting the standard of

‘clear disavowal’ of claim scope.” (Doc. 32 at 6). The ‘035 patent does not repeatedly

and uniformly describe the “cutting tooth mounting blocks” with the additional language

in Fecon’s proposed construction. See ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d

1368, 1374–75 (Fed. Cir. 2009) (finding that importing limitations from the specification

into the claims may be proper where the specification “repeatedly and uniformly

describes the spike as a pointed instrument for the purpose of piercing a seal inside the

valve.”) Therefore, it is inappropriate to import Fecon’s proposed limitations into Claim

20 of the ‘035 Patent.

       Accordingly, because the Cimaf has not disavowed the broader claim scope of the

term “cutting tooth mounting blocks” and has not repeatedly and uniformly described

“cutting tooth mounting blocks” in any other way, the Court finds that no construction is

necessary.




                                             10
       B. Term 2: “cutting tooth” (claims 20, 21)

 Disputed Term/Phrase         Plaintiff Cimaf's Proposed     Defendant Fecon's Proposed
                              Construction                   Construction
 “cutting tooth”              No construction necessary.    Cutting tooth that is made
 (Claims 20, 21)              This term should be given its from a plate with a
                              plain and ordinary meaning. uniform thickness, where the
                                                            tooth has a straight
                                                            cutting section and the
                                                            remainder of the tooth is a
                                                            straight base section, such that
                                                            the cutting section
                                                            is bent toward the inner
                                                            surface of the base
                                                            section to form an obtuse
                                                            angle, and where the
                                                            entirety of the base section is
                                                            fastened to the
                                                            block.

       Next, Cimaf contends that no construction of the term “cutting tooth” is required

and the term should be given its plain and ordinary meaning.

       Fecon argues that the term “cutting tooth” must be construed to limit it only to the

description consistent with the specification. Fecon contends that the cutting tooth is

always described as “(1) being made from a plate with a uniform thickness, (2) having a

straight cutting section, (3) having a remaining straight base section, (4) having a cutting

section that is bent toward the inner surface of the base section to form an obtuse angle,

and (5) having the entirety of the base section fastened to the block.” (Doc. 33 at 10).

Therefore, Fecon proposes adding all of those additional descriptions to the term “cutting

tooth” because a person of skill in the art “could only understand ‘cutting tooth’ to have

the meaning proposed by Fecon.” (Id.).



                                             11
       While Fecon is correct that the specification must be considered in evaluating a

disputed term during claim construction, Fecon’s proposed construction is contrary to the

well-established rule that limitations from particular embodiments in the specification

should not be imported into the claims themselves. Phillips, 415 F.3d at 1323. As the

Federal Circuit has explained, it is “not enough that the only embodiments, or all of the

embodiments, contain a particular limitation to limit a claim term beyond its ordinary

meaning.” Aventis Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1330 (Fed. Cir. 2012).

“[E]ven if a specification has only one embodiment, its claims will not be confined to that

example ‘unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expression of manifest exclusion or restriction.’” Aria Diagnostics, Inc.

v. Sequenom, Inc., 726 F.3d 1296, 1301 (Fed. Cir. 2013) (quoting Liebel–Flarsheim Co.

v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       The Federal Circuit provided the following guidance to determine whether a

patentee has demonstrated a clear intention to limit the claim scope:

          To avoid importing limitations from the specification into the
          claims, it is important to keep in mind that the purposes of the
          specification are to teach and enable those of skill in the art to make
          and use the invention and to provide a best mode for doing
          so. See Spectra–Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533
          (Fed. Cir. 1987). One of the best ways to teach a person of ordinary
          skill in the art how to make and use the invention is to provide an
          example of how to practice the invention in a particular case. Much
          of the time, upon reading the specification in that context, it will
          become clear whether the patentee is setting out specific examples of
          the invention to accomplish those goals, or whether the patentee
          instead intends for the claims and the embodiments in the
          specification to be strictly coextensive. See [SciMed Life Sys., Inc. v.
          Advanced Cardiovascular Sys., Inc., 242 F.3d, 1337, 1341 (Fed. Cir.

                                            12
          2001)]. The manner in which the patentee uses a term within the
          specification and claims usually will make the distinction
          apparent. See Snow v. Lake Shore & M.S. Ry. Co., 121 U.S. 617,
          630, 7 S.Ct. 1343, 30 L.Ed. 1004[ ] (1887) (it was clear from the
          specification that there was “nothing in the context to indicate that
          the patentee contemplated any alternative” embodiment to the one
          presented).

          In the end, there will still remain some cases in which it will be hard
          to determine whether a person of skill in the art would understand
          the embodiments to define the outer limits of the claim term or
          merely to be exemplary in nature. While that task may present
          difficulties in some cases, we nonetheless believe that attempting to
          resolve that problem in the context of the particular patent is likely
          to capture the scope of the actual invention more accurately than
          either strictly limiting the scope of the claims to the embodiments
          disclosed in the specification or divorcing the claim language from
          the specification.

Phillips, 415 F.3d at 1323–24.

       As discussed supra, Cimaf’s use of the phrase “in accordance with the present

invention” does not explicitly disavow the broader scope of the term “cutting tooth” in

Claims 20 and 21. As with the term “cutting tooth mounting blocks,” Fecon again picks

and chooses from different descriptions of “cutting tooth” found in the specification to

attempt to limit the scope of “cutting tooth” in Claims 20 and 21. However, the

additional 60 words that Fecon states are necessary to properly construe “cutting tooth”

are not repeatedly and uniformly used to describe “cutting tooth” throughout the

specification. Therefore, upon the review of the ‘035 Patent’s specifications, the Court

finds that Cimaf did not expressly intend for the term “cutting tooth” in Claims 20 and 21

to be limited by the descriptions in the specification.



                                              13
         Accordingly, because the Cimaf has not disavowed the broader claim scope of the

term “cutting tooth”, and has not repeatedly and uniformly described “cutting tooth” in

any other way, the Court finds that no construction is necessary.

         C. Term 3: “detachably mounted on each block” (claim 20)

 Disputed Term/Phrase        Plaintiff Cimaf's Proposed      Defendant Fecon's Proposed
                             Construction                    Construction
 “detachably mounted on each No construction necessary.      Detachably mounted on each
 block”                      This term should be given its   block such that the base
 (Claim 20)                  plain and ordinary meaning.     section of the tooth is flush
                                                             with the block's front surface
                                                             and fits snugly into the block's
                                                             corner.

         Again, Cimaf contends that no construction of the term “detachably mounted on

each block” is required and the term should be given its plain and ordinary meaning.

         Fecon argues that the term “detachably mounted on each block” must be limited

with respect to how a tooth mounts onto a “mounting block.” Fecon contends that the

term must be construed to clarify that the tooth “(1) mounts ‘flush’ with the block’s front

surface and (2) fits snugly into the block’s corner.” (Doc. 33 at 11). Fecon states that

“Fecon’s proposed construction are present in every description of the invention.” (Id.

at 12 (emphasis in original)). However, as Cimaf notes “Fecon relies on the ‘035 Patent

at column 2, lines 2-5, but this passage does not define ‘detachably mounted on each

block’ as meaning or requiring the tooth to fit ‘flush’ or ‘snugly’ with the block. In fact,

those words do not appear at all in that passage.” (Doc. 32 at 8). The Court agrees with

Cimaf.




                                             14
       For the same reasons as stated supra, the Court again finds that Fecon has failed to

show that Cimaf expressly intended to disavow the broader scope of the term “detachably

mounted on each block.” Upon review of the ‘035 Patent, Fecon’s argument that the

patent repeatedly and uniformly describes the tooth as mounting “flush” or fitting

“snugly” is without merit. The Court finds that it is inappropriate to insert additional

limitations on the term “detachably mounted on each block.” Accordingly, no

construction on this term is necessary and “detachably mounted on each block” is to be

given its plain and ordinary meaning.

       D. Term 4: “each guard projecting radially outwardly from the surface at a
          distance at least equal to the height of the block but less than the height of
          the cutting edge from the surface” (claim 20)

 Disputed Term/Phrase             Plaintiff Cimaf's Proposed         Defendant Fecon's Proposed
                                  Construction                       Construction

 “each guard projecting radially No construction necessary other Each guard projecting radially
 outwardly from the surface a than the following phrases:            outwardly from the surface a
 distance at least equal to the                                      distance at least equal to the
 height of the block but less than 1) “each guard projecting         greatest distance that the block
 the height of the cutting edge radially from the surface a          projects radially outwardly
 from the surface”                 distance,” which is measured at from the surface but less than
                                   location “H”: the distance        the least distance that the
 (claim 20)                        measured radially from the base cutting edge projects radially
                                   to the outer surface of the guard outwardly from the surface.
                                   along the axis that is
                                   perpendicular to the axis along
                                   which “h” is measured; and

                                  2) “height of the block,” which
                                  is measured at location “h”: the
                                  distance measured radially from
                                  the base to the outer surface of
                                  the block behind the mounting
                                  bolt.



                                                 15
       The last disputed claim phrase relates to the protective guard (or “protective

collar”) that protects the mounting block, and how to measure the height of the protective

guard and the height of the block. For this phrase, both parties assert that claim

construction is necessary.

       Cimaf contends that that the term “height” in Claim 20 requires construction and

refers to Figure 2 and the specification of the ‘035 Patent to support its proposed

construction. The below shows Figure 2 from the Patent.




(Doc. 27-2 at 3). In this figure, “H” refers to the height of the protective guard/collar and

“h” refers to the height of the block. The specification goes on to describe the height of

“H” and “h”: “Each collar 77 has a height ‘H’ equal to, or slightly greater than, the height

‘h’ of the block.” (Id. at 5:56–57). Therefore, Cimaf emphasizes that the inventor has

                                             16
specifically defined the guard/collar height to be measured at “H” on Figure 2, and the

height of the block should be measured at “h” on Figure 2. Cimaf notes that these height

definitions are clear and definitive and not couched with terms such as “for example” or

“may have” (Doc. 28 at 17), and, therefore, Figure 2 is not a preferred embodiment.

Cimaf argues that the inventor thus has been his own “lexicographer” and defined the

guard/collar height (“H”) and block height (“h”) in the specification. See Markman, 52

F.3d at 980 (“a patentee is free to be his own lexicographer”).

       Fecon argues that Cimaf’s proposed construction is improper because Figure 2

only shows a preferred embodiment, which is insufficient to support a conclusion that

Cimaf acted as its own lexicographer. When a patentee merely describes a figure

showing a preferred embodiment, the patentee is not acting as his/her own lexicographer.

See Laryngeal Mask Co. Ltd. V. Ambu, 618 F.3d 1367, 1372 (Fed. Cir. 2010). Fecon also

argues that Cimaf’s proposed construction is inappropriate because it ignores the stated

purpose of the invention and renders the patent invalid as indefinite.

       On the other hand, Fecon contends that its proposed construction is consistent with

the phrase’s plain and ordinary meaning. Fecon argues that the claim language should

be construed in light of a patent’s stated purpose and benefits. See Renishaw PLC v.

Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998) (reasoning that a

claim interpretation that aligns with the purpose of the invention is likely to be correct).

Fecon asserts that the stated purpose and benefit of the protective guard is “to keep the

mounting blocks from being directly struck by rocks or trees while allowing cutting teeth


                                              17
to extend past the guard and cut.” (Docs. 33 at 13; 27-2 at 2:14–16, 5:65–6:2). Fecon

contends that its proposed construction aligns with this stated purpose.

       Yet Cimaf argues that Fecon’s proposed construction ignores the fact that the

guard/collar and block have different heights at different locations and that Cimaf’s

proposed construction clarifies where height should be measured. (Doc. 28 at 18). For

example, looking near point 9 on Figure 2, the collar tapers down to make it closer to the

block. Additionally, at point 73, the block is clearly higher than at is at position “h.”

Finally, Cimaf criticizes Fecon’s proposed construction language because Fecon’s

additional proposed language appears nowhere in the claim language, the specification,

or the prosecution history.

       A court may depart from a term or phrase’s plain meaning if a patentee has acted

as a lexicographer. Phillips, 415 F.3d at 1316. When a patentee acts as a lexicographer,

the specification is particularly relevant because “the specification may reveal a special

definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess.” Id. at 1316 (citing CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d

1359, 1366 (Fed. Cir. 2002)).

       Here, the Court finds that, upon considering the specification (Doc. 27-2 at 5:57–

58) and Figure 2, the ‘035 Patent inventor was acting as his own lexicographer by

expressly defining the height of the guard/collar “H” and the height of the block “h.” See

Int’l Rectifier Corp. v. IXYS Corp., 361 F.3d 1363, 1373 (Fed. Cir. 2004) (finding that an

inventor had acted as his own lexicographer based on figures and accompanying text in


                                              18
the specification). Figure 2 is not merely a preferred embodiment as the specification

clearly and definitely defines the height of the guard/collar “H” and the height of the

block “h” and there is no language that suggests that these elements of the invention are

preferred embodiments or examples. Because the specification clarifies the scope of the

phrase “each guard projecting radially outwardly from the surface a distance at least

equal to the height of the block but less than the height of the cutting edge from the

surface” by defining the height of the guard and the height of the block, the Court finds

that Cimaf’s proposed construction is consistent with the plain and ordinary meaning of

the claim language and should be adopted. Moreover, the Court does not find that

Cimaf’s proposed construction is at odds with the stated purpose of the invention.

        Accordingly, the term “each guard projecting radially outwardly from the surface

a distance” is construed as being measured at location “H”: the distance measured

radially from the base to the outer surface of the guard along the axis that is perpendicular

to the axis along which “h” is measured. Additionally, the term “height of the block” is

to be construed as being measured at location “h”: the distance measured radially from

the base to the outer surface of the block behind the mounting bolt.

                                    IV.    CONCLUSION

        Therefore, the parties shall construe the contested terminology of the ‘035 Patent

as set forth in this Order. IT IS SO ORDERED.

Date:           4/22/19
                                                             Timothy S. Black
                                                             United States District Judge


                                             19
